Citation Nr: 1134165	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which declined to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and eye disabilities, and denied entitlement to service connection for tinnitus.  

In May 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed August 2004 decision, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and right eye disabilities. 

2.  Evidence submitted since the August 2004 Board decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claims sought to be reopened, and does not raise a reasonable possibility of substantiating the claims.  

3.  In an unappealed December 2005 decision, the Board declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left eye disability. 

4.  Evidence submitted since the December 2005 Board decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.  

5.  The competent and probative evidence of record does not support a finding that the Veteran's currently diagnosed tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The August 2004 Board decision denying service connection for bilateral hearing loss and right eye disabilities is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).

2.  Since the August 2004 Board decision, new and material evidence has not been received, and the claims of entitlement to service connection for bilateral hearing loss and right eye disabilities are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The December 2005 Board decision declining to reopen service connection for a left eye disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).

4.  Since the December 2005 Board decision, new and material evidence has not been received, and the claim of entitlement to service connection for a left eye disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Service connection for tinnitus is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral hearing loss and bilateral eye disabilities as well as tinnitus.  Implicit in his bilateral hearing loss and bilateral eye claims are the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for bilateral hearing loss and bilateral eye disabilities, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  Therefore, with respect to the claims to reopen, the duty to assist the Veteran in the development of his does not apply to the merits of the underlying claims of entitlement to service connection for bilateral hearing loss and bilateral eye disabilities unless the claims are reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in June 2008, prior to the initial adjudication of his claims.  Additionally, the June 2008 letter informed the Veteran as to the reason his bilateral hearing loss and bilateral eye claims were previously denied:  "[y]our claim was previously denied because the bilateral eye condition was not service connected, not incurred/caused by service, and your bilateral hearing loss was not service connected, hearing normal for VA purposes.  Therefore the evidence you submit must related to this fact."  As such, the Veteran was adequately advised of the basis for the previous denials and of what evidence would be new and material to reopen the claims.  See Kent, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

As noted above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claims for bilateral hearing loss and bilateral eye disabilities.  However, to the extent that these claims involve an attempt to reopen previously disallowed claims, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board further notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claim for tinnitus.  Under 38 C.F.R. § 3.159(c)(4) (2010), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for tinnitus.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.                   § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered in-service tinnitus.  As set forth below, the Board has found the Veteran's allegations concerning the presence of in-service tinnitus to be inherently contradictory, unreliable and not credible, providing evidence against his own claim.  Facially, the Veteran's service records do not reflect any evidence which corroborate the claimed in-service tinnitus.  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no objective evidence of record that establishes or suggests that the Veteran sustained acoustic trauma in service which caused tinnitus.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative.  He was afforded a personal hearing in May 2011.  

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, Board decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for bilateral hearing loss and bilateral eye disabilities

In a July 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for corneal abrasion of the left eye because "[t]here is no competent medical evidence linking the [V]eteran's current visual complaints to his medical service."  The Veteran was informed of the July 1999 rating decision and of his appeal rights by a letter from the RO dated in August 1999.  He did not file a notice of disagreement to the July 1999 rating decision.  The evidence of record at the time of the 1999 denial included his service treatment records and VA treatment records.  A service treatment record dated in November 1954 documented treatment for an abrasion to the left eye which was treated with eye drops and a bandage.  The remainder of the Veteran's service treatment records was absent any complaints of or treatment for a left eye disability.  His March 1956 discharge noted that his vision was 20/20 bilaterally.  Postservice VA outpatient records documented the Veteran's complaints of difficulty reading and decreased vision.  

In January 2004, the Veteran presented sworn testimony at a Travel Board hearing before a Veterans Law Judge.  He testified that he sustained acoustic trauma during military service from firing rifles during basic training.  He further stated that he was not given an audiology examination upon discharge from service.    The Veteran also testified that he sustained an injury to his eyes during service when he was accidentally hit by another solder's belt.  He subsequently stated that while performing his military duties as a lab technician, he splattered acetone in his right eye.  

In its August 2004 decision, the Board denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability because "a bilateral hearing loss was initially demonstrated many years after the [V]eteran's discharge from service, and there is no clinical evidence to link it to service."  The evidence of record at the time of the 2004 denial included statements from the Veteran, service treatment records and private treatment records.  The Veteran's service treatment records were absent of any complaints of or treatment for a bilateral hearing loss disability.  A whispered voice hearing test was normal on the separation examination in March 1956.  The first clinical evidence of a hearing loss disability following service was on a private audiometric test in August 1994. 

In its August 2004 decision, the Board also denied the Veteran's claim of entitlement to service connection for a right eye disability because "[t]here is no clinical evidence to link any current right eye disability, which was initially documented many years after service, to the [V]eteran's period of active duty."  

Additionally, in its December 2005 decision, the Board confirmed and continued the Veteran's claim of entitlement to service connection for a left eye disability because "[t]he evidence added to the record since the July 1999 determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for a corneal abrasion of the left eye."  

The Veteran did not appeal either the August 2004 or December 2005 Board decisions, and the decisions became final.  The unappealed August 2004 and December 2005 Board decisions are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).    

When the Veteran's claims were denied by the Board in August 2004 and December 2005, the evidence included statements from the Veteran, service treatment records, as well as VA and private treatment records.  As noted above, a service treatment record dated in November 1954 documented treatment for an abrasion to the left eye which was treated with eye drops and a bandage.  A November 1954 record also noted treatment for the Veteran when he splattered acetone in his right eye.  The remainder of the Veteran's service treatment records was absent treatment for a bilateral eye disability.  His March 1956 discharge noted that his vision was 20/20 bilaterally.  

Also of record at the time of the prior Board denials was a postservice VA treatment record dated in June 1996 noted treatment for a right eye cataract with myopic shift and increased glare.  A March 1997 VA treatment record documented the Veteran's statement that he had difficulty reading in dim light.  He was assessed with decreased reading secondary to a cataract in the right eye.  A January 1997 VA treatment record indicated an assessment of hyperopic astigmatic presbyopia in the left eye.    

Claims to reopen

In essence, the Board denied the Veteran's bilateral hearing loss and right eye disability claims in August 2004 and his left eye disability claim in December 2005 because the evidence failed to show that he incurred in-service acoustic trauma or in-service bilateral eye injuries which caused his current bilateral hearing loss and bilateral eye disabilities. 

In May 2008, the RO received the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral eye disabilities.  After the RO declined to reopen the Veteran's previously denied claims based upon his failure to submit new and material evidence, this appeal followed.

The Board notes that the RO declined to reopen the Veteran's claims in the August 2008 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issues before considering the claims on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

As explained above, the Veteran's claims for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and bilateral eye disabilities has not been submitted.  In the present case, the unestablished facts are whether the Veteran's bilateral hearing loss and bilateral eye disabilities were caused by military service.  

The newly added evidence, in pertinent part, consists of additional VA and private treatment records as well as statements from the Veteran.  The VA and private treatment records document treatment for and diagnoses of bilateral hearing loss and bilateral eye disabilities.  See, e.g., VA treatment records dated in July 2009 and June 2010.  While these medical records are undoubtedly new, as they were not of record at the time of the August 2004 and December 2005 Board decisions, these records essentially replicate the medical evidence which was of record at the time of the previous Board decisions, namely that the Veteran has bilateral hearing loss and bilateral eye disabilities.  Such evidence is not new and material, since the existence of the disabilities were known at the time of the August 2004 and December 2005 Board decisions.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence].  These additional records do not establish or suggest that either the Veteran's bilateral hearing loss disability or his bilateral eye disability are related to his military service.  Accordingly, these records are not new and material and are insufficient to reopen either claim. 

There is no new competent evidence which has been added to the record subsequent to the August 2004 and December 2005 Board denials which suggests that either the Veteran's current bilateral hearing loss disability or his bilateral eye disability is related to his military service.  In reaching this conclusion, the Board notes the Veteran's recent contentions that he sustained acoustic trauma as well as injuries to his eyes during service.  See, e.g., the May 2011 Board hearing transcript, pgs. 4, 10.  However, his history of inservice acoustic trauma and injuries to his eyes was of record at the time of the prior denial.  See, e.g., the January 2004 Board hearing transcript, pgs. 4-6, 18-19.  Accordingly, this information is cumulative of information that was before the Board at the time of the prior decisions.  

In short, there is no new competent evidence of in-service disease or injury which may have caused the Veteran's bilateral hearing loss and bilateral eye disabilities.  Furthermore, with regard to recent testimony from the Veteran to the effect that his bilateral hearing loss and bilateral eye disabilities were caused by his military service, such evidence is cumulative and redundant of similar statements made prior to the August 2004 and December 2005 Board decisions.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent evidence and information specifically pertaining to his claimed inservice acoustic trauma and injuries to his eyes and evidence of nexus between an event or injury during service which caused his current bilateral hearing loss and bilateral eye disabilities.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].

In short, the elements which were missing at the time of the August 2004 denial of service connection for a bilateral hearing loss disability and right eye disability as well as the December 2005 denial of service connection for a left eye disability remain lacking.   New and material evidence has not been received, and the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral eye disabilities may not be reopened.  The benefits sought on appeal remain denied.  

Service connection for tinnitus

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the competent and probative evidence of record documents diagnoses of tinnitus.  See a VA treatment record dated in May 2011.  Hickson element (1) is therefore satisfied as to the claim for tinnitus.

With regard to Hickson element (2), the Veteran contends that he developed tinnitus due to firing rifles during basic training in service.  See the May 2011 Board hearing transcript, pgs. 4-9.  The Board notes that the Veteran is competent to attest to experiencing noise during military training as well as symptoms such as ringing in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

However, while competent to report ringing in his ears both past and present, the Board finds the Veteran's assertions of in-service tinnitus to be not credible in light of his entire medical history.  Specifically, his medical history contains no suggestion of treatment for problems of tinnitus in-service or for many years thereafter.  The earliest document showing a history of audiological treatment is dated in August 1994, over 35 years after his separation from active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  

A history of a lack of tinnitus is consistent with the March 1956 service separation examination which reveals no complaints of or treatment for tinnitus.  Rather, the March 1956 examination showed normal whispered voice hearing test results and no indication of tinnitus.  On the contrary, examination of his ears and neurological system were within normal limits.  The Board therefore finds that the 1956 report of history, taken in conjunction with a whispered voice test is far more probative than any recent assertions that his current tinnitus has persisted since service.  Indeed, the Veteran's March 1956 separation examination directly contradicts any current assertion that he has had tinnitus at the time of his discharge from active duty.

Although the Veteran, like virtually all Army veterans, was exposed to noise on the rifle range and elsewhere during training, this does not automatically mean that there was injury (i.e., acoustic trauma) caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to noise from gunfire, as were millions of other Army veterans, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.  In this case, there is no competent evidence that the Veteran sustained any ear damage or injury in the performance of his duties, and there is no credible evidence of ear or hearing complaints in service or for decades thereafter.
  
In giving more weight to the history provided during the March 1956 separation examination, the Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service such as ringing in his ears.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of tinnitus since service is not credible in light of both the lack of any post service treatment or complaints of tinnitus until 1994 and inconsistent reports of medical history pertaining to the onset of tinnitus.  

Accordingly, the Board finds as a matter of fact that the Veteran's recent unsupported and self-serving statements concerning in-service tinnitus are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 35 years thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible and competent indication of in-service tinnitus.  Hickson element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed tinnitus and service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including ringing in his ears), has presented no competent medical evidence of a nexus between his tinnitus and his military service.  Furthermore, the Board has found the Veteran's statements regarding a history of tinnitus in service are not credible.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had tinnitus continually since service.  However, as mentioned above, the first credible evidence of any complaint, treatment or diagnosis of tinnitus is in 1994.  See a private audiometric test dated in August 1994.  The foregoing does not support a finding of continuity of symptomatology since service.  

To reiterate, while the Veteran is competent to report ringing in his ears over the years since service, the Board notes that his March 1956 separation examination is negative for any complaints of or treatment for tinnitus.  The Board therefore finds that any current statements regarding a continuity of tinnitus since service are not credible.  The Veteran's March 1956 separation examination contradicts any current assertion that his current tinnitus was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for tinnitus for many years after his separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated.   Accordingly, Hickson element (3) is not met, and the Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  The benefit sought on appeal remains denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral eye disability.  The benefit sought on appeal remains denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


